Filed 6/30/21 Jones v. Halfacre CA2/7
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                  DIVISION SEVEN


KIMBERLY JONES,                                            B303380

        Plaintiff and Respondent,                          (Los Angeles County
                                                           Super. Ct. No. SC123365)
        v.

ERIC M. HALFACRE,

        Defendant and Appellant.




      APPEAL from a postjudgment order of the Superior Court
of Los Angeles County, Marc D. Gross, Judge. Affirmed.
      Gardner + Associates, Jennifer B. Gardner, Booth, Hillary
Arrow Booth and Allan P. Bareng for Defendant and Appellant.
      Nossaman, Jennifer L. Meeker and Maya G. Hamouie for
Plaintiff and Respondent.
                   __________________________
      Erik M. Halfacre (erroneously sued as Eric M. Halfacre)
appeals the order denying his motion to vacate the default
judgment for more than $1 million entered in favor of Kimberly
Jones. Halfacre contends the trial court erred in denying his
motion as untimely, concluding the default judgment was not
void on its face and declining to grant relief pursuant to its
equitable powers. We affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
      1. The Complaint, Service by Publication and Entry of
         Default and Default Judgment
       On November 6, 2014 Jones sued Halfacre and MJH Sales,
Inc. for conversion, fraud, breach of contract of bailment and
          1
rescission. According to the allegations in her complaint, in July
2014 Jones contracted with Halfacre to sell some of her unwanted
jewelry. Jones had a business relationship with Halfacre because
she and her ex-husband had frequented Halfacre’s parents’
jewelry store, where Halfacre had worked. Based on Halfacre’s
representations that he was fully insured, Jones consigned
jewelry worth in excess of $3.5 million to Halfacre to sell on her
behalf.
      Shortly after entering into the agreement Jones received
$400,000 as a good faith advance from Halfacre for the
anticipated sale of her jewelry. Without approval from Jones,
Halfacre then purported to complete a sale of all but five pieces of
jewelry to MJH Sales for $453,200. Jones alleged she objected to
the sale, demanded the return of her jewelry and offered to


1
      Jones asserted the recission cause of action only against
MJH Sales. MJH Sales was dismissed from the case and is not a
party to this appeal.



                                 2
return the $400,000 advance. Halfacre informed Jones the sale
was completed and could not be unwound. Halfacre returned
some, but not all, of the unsold jewelry. Taking into account the
$400,000 advance, Jones alleged, “the value of the subject jewelry
exceeded the paid amount(s) by an amount exceeding $1,000,000
to be proven at trial.” In her prayer for relief Jones sought
damages “including without limitation the difference between the
fair market value of the jewelry and the advance payment she
received, according to proof but in no [event] less than the
jurisdictional minimum of this Court.” The civil case cover sheet
identified a Marina del Rey address for Halfacre.
      On February 2, 2015 Jones filed an application for service
by publication using the Los Angeles Superior Court’s approved
form. Her attorney, Gary Kurtz, declared the summons and
complaint could not be served by any other available methods,
including by mail. Kurtz requested publication in the “Daily
Journal” as the newspaper most likely to give notice and averred
Halfacre was “actively avoiding service and reasonable diligence
has been used to attempt service.” Jones’s investigator, Daniel
Thibodeau, declared he “spent approximately two weeks working
on the service of Mr. Halfacre.” Thibodeau had located “possible
addresses in San Diego, Orange and Los Angeles counties, and
went to each address.” At the San Diego address Thibodeau
“found no evidence . . . [that] Mr. Halfacre was still residing at
that address.” Likewise, the address in the San Fernando Valley
“did not appear to be a valid lead.” At the initial Orange County
address Thibodeau spoke with Halfacre’s ex-wife, who provided a
current address for Halfacre elsewhere in Orange County (in
Corona del Mar). Thibodeau went to the new address on
December 22, 2014 and “was able to confirm that it was a valid




                                3
address for Mr. Halfacre.” He observed a vehicle registered to
Halfacre’s wife at the house. Also, “[i]t appeared that
Mr. Halfacre was present in the house, but he would not come to
the door.” Thibodeau spent seven hours “in surveillance, but
[Halfacre] would not come to the door.” Eight days later
Thibodeau returned to the Orange County address, spending
nearly nine hours in travel and surveillance. Again, Thibodeau
observed the vehicle registered to Halfacre’s wife, and “[i]t
appeared that Mr. Halfacre was in the residence but would not
come out to be served.” Thibodeau opined that Halfacre was
aware of the lawsuit and actively evading service. In his opinion,
given “the extreme difficulty in serving a person who is actively
attempting to evade service . . . service by publication is the only
effective means of achieving service.”
       The trial court issued the requested order on February 2,
2015 and ordered publication in the Los Angeles Daily Journal.
The court also ordered Jones to mail Halfacre a copy of the
summons and complaint if she was able to ascertain his address
during the publication period and to file “[a] declaration of this
mailing, or of the fact that the address was not ascertained.” On
April 7, 2015 a proof of service by publication was filed.
       On May 19, 2015 Jones filed a request for entry of default
against Halfacre. She submitted a copy of the publication notice
from the Los Angeles Daily Journal. Halfacre’s default was
entered the same day.




                                 4
     On June 8, 2015 Jones filed a request for entry of default
judgment. On the same day the trial court entered a default
                                                            2
judgment against Halfacre in the amount of $3,202,299.50.
      2. Halfacre’s Motion To Set Aside the Default Judgment
      Nearly four years later, on April 4, 2019, Halfacre moved to
set aside the default judgment seeking relief pursuant to Code of
Civil Procedure sections 473, subdivision (d), 473.5 and 580,
               3
subdivision (a). Halfacre asserted he first became aware of the
default judgment when he was personally served with an order to
appear for a debtor’s examination on January 23, 2019 and
argued the judgment was void for lack of proper service, he
lacked actual notice of the lawsuit, and the $3.2 million judgment
impermissibly exceeded the damages alleged in the complaint.
With respect to service by publication, Halfacre contended Jones
had failed to exercise reasonable diligence in attempting to serve
him by another acceptable method, including by mail. Halfacre
submitted a declaration stating he had been living in Corona del
Mar when Jones attempted to personally serve him in December
2014 with the summons and complaint and had not (and would
not have) evaded service given he had meritorious defenses
against Jones’s claims. Halfacre also stated his mail was
forwarded from his former Marina del Rey address to his Corona
del Mar address and, had he been mailed a copy of the summons
and complaint, he would have received notice of the lawsuit and
defended himself.


2
      Judge Gerald Rosenberg issued the order for service by
publication and entered the default judgment against Halfacre.
3
      Statutory references are to this code.



                                 5
       Jones opposed Halfacre’s motion, arguing the motion was
untimely; the application for service by publication was valid;
and the judgment was not void for any reason, including by
exceeding the amount of damages alleged in the complaint.
Although emphasizing that extrinsic evidence could not be
considered in determining whether the judgment was void, Jones
nonetheless submitted declarations from herself, Kurtz and
Thibodeau. Kurtz stated that, prior to filing the lawsuit, he was
in communication with Halfacre by email, but that Halfacre had
told him to stop contacting him. Kurtz also informed Halfacre’s
bankruptcy lawyer about the lawsuit Jones intended to file but
never received a response. Kurtz recalled receiving three
possible addresses for Halfacre from Thibodeau, which included
the Marina del Rey address that was listed on the civil case cover
sheet. Kurtz mailed a copy of the summons and complaint to
each address Thibodeau found for Halfacre, including the
Corona del Mar address where Halfacre was subsequently
located. Kurtz stated the summons and complaint mailed to the
Marina del Rey and Corona del Mar addresses were not returned
to him. Thibodeau stated in his declaration that he “was able to
ascertain [Halfacre’s] actual address in December 2014, which I
believe was [street number deleted] Heliotrope, Corona [d]el Mar,
California.” Thibodeau declared he had spoken with Halfacre
through the door and informed him he was a process server there
to serve him with papers from Jones, but Halfacre would not
open the door.
       Halfacre filed a reply arguing for the first time that the
trial court should exercise its equitable powers to set aside the
judgment based on extrinsic fraud, primarily based on the
declarations submitted by Jones establishing she knew Halfacre




                                6
lived in Orange County but misled the trial court in her
application for service by publication by stating service could not
be completed in any other manner. Halfacre also argued he had
meritorious defenses against Jones’s claims, which he would have
asserted had he known about the lawsuit.
       At the hearing on the motion, in addition to the arguments
initially presented in the moving papers, Halfacre’s counsel asked
the court to exercise its equitable powers to vacate the default
judgment based on unfairness as demonstrated by the extrinsic
evidence. Jones’s counsel again noted the motion was untimely
and argued Halfacre had forfeited any argument that the trial
court should exercise its equitable powers to vacate the judgment.
However, with respect to the amount of the judgment, Jones’s
counsel conceded “a $1 million judgment is absolutely
appropriate.”
       The trial court denied relief pursuant to sections 473.5 and
                                                       4
473, subdivision (d), because the motion was untimely. The
court further ruled the judgment was not void on its face,
explaining Halfacre had cited “no legal authority holding that a
declaration regarding reasonably diligent service attempts that
lacks sufficient detail renders the judgment void on its face.” The
court also denied Halfacre’s request to set aside the judgment due
to extrinsic fraud because the argument was not raised until the
reply brief. Even if it were to consider the belated request, the
court concluded, there was insufficient persuasive evidence of
extrinsic fraud given Kurtz’s declaration that he had mailed the



4
      Judge Marc D. Gross issued the ruling on Halfacre’s motion
to vacate judgment.



                                 7
summons and complaint to the Corona del Mar and Marina
del Rey addresses, which were never returned to him.
       As to the issue of damages, the court found the only definite
allegations in the complaint were for $1 million. The court
modified the default judgment accordingly, including the award
of prejudgment interest. An amended judgment was entered,
nunc pro tunc, on December 6, 2019 for $1,071,066.62.
       Halfacre filed a timely notice of appeal.
                          DISCUSSION
      1. Standard of Review
       Section 473, subdivision (d), provides a trial court “may, on
motion of either party after notice to the other party, set aside
any void judgment or order.” “[I]nclusion of the word ‘may’ in the
language of section 473, subdivision (d) makes it clear that a trial
court retains discretion to grant or deny a motion to set aside a
void judgment [or order].” (Cruz v. Fagor America, Inc. (2007)
146 Cal.App.4th 488, 495.) However, the trial court “has no
statutory power under section 473, subdivision (d) to set aside a
judgment [or order] that is not void.” (Id. at pp. 495-496.)
       The reviewing court “generally faces two separate
determinations when considering an appeal based on section 473,
subdivision (d): whether the order or judgment is void and, if so,
whether the trial court properly exercised its discretion in setting
it aside.” (Nixon Peabody LLP v. Superior Court (2014)
230 Cal.App.4th 818, 822.) The trial court’s determination
whether an order is void is reviewed de novo; its decision whether
to set aside a void order is reviewed for an abuse of discretion.
(Ibid.; see Airs Aromatics, LLC v. CBL Data Recovery
Technologies, Inc. (2018) 23 Cal.App.5th 1013, 1018; Cruz v.
Fagor America, Inc., supra, 146 Cal.App.4th at p. 496.)



                                 8
      2. The Trial Court Did Not Err in Denying Halfacre’s
         Motion To Set Aside the Default Judgment Pursuant to
         Section 473, Subdivision (d)
          a. A default judgment can be challenged at any time
             only if void on its face
       Effectively conceding the trial court properly denied as
untimely his motion to set aside the default judgment pursuant
to section 473.5, subdivision (a), for lack of actual notice of
                5
Jones’s lawsuit, Halfacre contends the motion was timely
pursuant to section 473, subdivision (d), because that statute
imposes no time limit to challenge a void judgment. Halfacre is
only partially correct.
      “In determining whether an order is void for purposes of
section 473, subdivision (d), courts distinguish between orders
that are void on the face of the record and orders that appear
valid on the face of the record but are shown to be invalid
through consideration of extrinsic evidence.” (Pittman v. Beck
Park Apartments Ltd. (2018) 20 Cal.App.5th 1009, 1021
(Pittman).) “This distinction may be important in a particular
case because it impacts the procedural mechanism available to

5
       When moving to vacate a judgment because the service of
summons did not result in actual notice of the lawsuit,
section 473.5, subdivision (a), requires the motion to be “served
and filed within a reasonable time, but in no event exceeding the
earlier of: (i) two years after entry of a default judgment against
him or her; or (ii) 180 days after service on him or her of a written
notice that the default or default judgment has been entered.”
(See Trackman v. Kenney (2010) 187 Cal.App.4th 175, 180
[applying statute and concluding section 473.5 does not offer
defendant “an avenue for relief because [defendant’s] motion was
filed over two years after the entry of judgment”].)



                                 9
attack the judgment [or order], when the judgment [or order] may
be attacked, and how the party challenging the judgment [or
order] proves that the judgment [or order] is void.” (OC Interior
Services, LLC v. Nationstar Mortgage, LLC (2017) 7 Cal.App.5th
1318, 1326 (OC Interior Services).)
       There is no time limit to challenge a judgment void on its
face. (See Pittman, supra, 20 Cal.App.5th at p. 1021; OC Interior
Services, supra, 7 Cal.App.5th at p. 1326; Ramos v. Homeward
Residential, Inc. (2014) 223 Cal.App.4th 1434, 1440.) However,
“[w]here a party moves under section 473, subdivision (d) to set
aside ‘a judgment that, though valid on its face, is void for lack of
proper service, the courts have adopted by analogy the statutory
period for relief from a default judgment’ provided by
section 473.5, that is, the two-year outer limit.” (Trackman v.
Kenney (2010) 187 Cal.App.4th 175, 180; accord, Bae v. T.D.
Service Co. of Arizona (2016) 245 Cal.App.4th 89, 97 [relief is
subject to the time period specified in section 473.5 when the
party seeking relief maintains the judgment, although facially
valid, is void due to lack of proper service of process]; see
Pittman, at p. 1021 [“If the invalidity can be shown only through
consideration of extrinsic evidence, such as declarations or
testimony, the order is not void on its face. Such an order must
be challenged within the six-month time limit prescribed by
section 473, subdivision (b), or by an independent action in
equity”]; OC Interior Services, at p. 1328; Ramos, at p. 1440;
Plaza Hollister Ltd. Partnership v. County of San Benito (1999)
72 Cal.App.4th 1, 19.)
       Halfacre filed his motion to vacate the default judgment
nearly four years after judgment had been entered. Thus, the
trial court did not err in concluding Halfacre’s motion was




                                 10
untimely pursuant to section 473, subdivision (d), to the extent
he relied on extrinsic evidence to prove the default judgment was
void. However, as Halfacre contends, his motion was timely
pursuant to section 473, subdivision (d), if he could demonstrate
the judgment was void on its face.
            b. The default judgment was not void on its face
      Halfacre contends the judgment was void on its face
because the application for publication failed to show “reasonable
diligence” in trying to serve Halfacre by other available methods
and publication was ordered in the Los Angeles Daily Journal
despite Jones’s knowledge of Halfacre’s valid address in Orange
        6
County.
      “To prove that the judgment is void [on its face], the party
challenging the judgment is limited to the judgment roll, i.e., no
extrinsic evidence is allowed.” (OC Interior Services, supra,
7 Cal.App.5th at p. 1327; accord, Tearlach Resources Limited v.
Western States Internat., Inc. (2013) 219 Cal.App.4th 773, 779
[same].) Section 670, subdivision (a), defines “judgment roll” as
including “the summons, with the affidavit or proof of service; the

6
       Halfacre also argues Jones’s application for service by
publication was defective because section 415.50,
subdivision (a)(1), requires the application include an affidavit
that “[a] cause of action exists against the party upon whom
service is to be made or he or she is a necessary or proper party to
the action.” Jones submitted the superior court’s approved form
for service by publication, which included a signed declaration
that she believed Halfacre was “a necessary party to my
complaint or petition on file herein, or the complaint or petition
correctly states a cause of action against defendant/respondent.”
Halfacre has failed to demonstrate this declaration was
insufficient.



                                  11
complaint; the request for entry of default with a memorandum
indorsed thereon that the default of the defendant in not
answering was entered, and a copy of the judgment; . . . and in
case the service so made is by publication, the affidavit for
publication of summons, and the order directing the publication
of summons.” Here, the affidavits submitted by Jones, Kurtz and
Thibodeau in support of service by publication of the summons
are part of the judgment roll.
        Section 415.50, subdivision (a), provides service may be
completed by publication “if upon affidavit it appears to the
satisfaction of the court in which the action is pending that the
party to be served cannot with reasonable diligence be served in
another manner specified in this article.” Because “[p]ersonal
service remains the method of choice under the statutes and the
constitution,” the requirements for service by publication of the
summons must be strictly construed. (Olvera v. Olvera (1991)
232 Cal.App.3d 32, 41; see Calvert v. Al Binali (2018)
29 Cal.App.5th 954, 963 [collecting cases].) In construing
compliance with the statute, we “consider not only the affidavit
itself, but the facts demonstrated by the applicant.” (Olvera, at
p. 42.)
        Section 415.50, subdivision (b), in turn, provides, if service
by publication is ordered the “court shall order the summons to
be published in a named newspaper, published in this state, that
is most likely to give actual notice to the party to be served” and
that the “order shall direct that a copy of the summons, the
complaint, and the order for publication be forthwith mailed to




                                  12
the party if his or her address is ascertained before expiration of
                                                      7
the time prescribed for publication of the summons.”
       Thibodeau’s declaration established Jones’s reasonable
diligence in attempting to personally serve Halfacre. Thibodeau
stated he had a valid address for Halfacre in Orange County.
Although Thibodeau believed Halfacre was inside the house,
Halfacre would not come to the door and did not venture outside
during the many hours Thibodeau watched the residence. Based
on his observations and professional experience, Thibodeau
concluded that Halfacre was evading service. As the court
observed in Olvera v. Olvera, supra, 232 Cal.App.3d at page 42,
“It is not actual ignorance that permits resort to service by
publication, but the inability to accomplish personal service
despite the exercise of reasonable diligence.” Notwithstanding
Jones’s efforts to personally serve Halfacre, it was Halfacre’s
conduct that prevented service. (See Miller v. Superior Court
(1961) 195 Cal.App.2d 779, 786 [“[a] person who deliberately
conceals himself to evade service of process is scarcely in a
position to complain overmuch of unfairness in substitutive
methods of notification enacted by the Legislature to cope with
such situations”].)


7
       As discussed, the trial court’s order for service by
publication included an order directing Jones to mail Halfacre a
copy of the summons and complaint if his address was
ascertained before expiration of the time prescribed for
publication and to file a declaration of mailing or indicating the
address could not be determined. Although, as Halfacre asserts,
the appellate record does not indicate Jones complied with this
requirement, Halfacre provides no authority that the declaration
or its absence is properly considered part of the judgment roll.



                                 13
       As for publication of the summons in the Los Angeles Daily
Journal, Halfacre has not pointed to anything in the judgment
roll to support his contention the newspaper did not circulate in
                8
Orange County. Halfacre’s reliance on Olvera v. Olvera, supra,
232 Cal.App.3d 32 in this regard is misplaced. In Olvera the
court of appeal affirmed an order granting the defendant’s motion
to set aside a default judgment pursuant to section 473.5.
(Olvera, at p. 41.) The court concluded that service by publication
was invalid. (Ibid.) Although the plaintiffs were aware of the
defendant’s general whereabouts, there was “no indication [in the
affidavit in support of service by publication] that they had
employed any of the usual means to find her.” (Id. at p. 42.)
Further, the affidavit in support of publication affirmatively
stated that “‘Defendant no longer resides in Riverside, [CA],’” but
the application for publication sought, and the trial court
ordered, publication of the summons in the Press-Enterprise, a
newspaper of general circulation published in Riverside. (Id. at
p. 36.) Taken together, the court concluded defective service by
publication rendered the judgment void. (Id. at p. 41.)
       The circumstances rendering the judgment void in Olvera
are not present here. As discussed, Jones demonstrated
reasonable diligence in locating and attempting to personally
serve Halfacre with the summons and complaint. Further,
nothing in the judgment roll indicates the Los Angeles Daily

8
      Earlier this year, referring to both out-of-state authority
and law review discussions, we recognized, as a practical matter,
service by publication “‘is almost guaranteed not to provide a
defendant with notice of the action.’” (Searles v. Archangel (2021)
60 Cal.App.5th 43, 47.) But that is not the issue presented by
Halfacre’s argument the Jones’s judgment is void on its face.



                                14
Journal does not circulate within Orange County in a manner
that satisfies the requirements of section 415.50, subdivision (b).
       Because Halfacre failed to establish the judgment was void
on its face, the trial court had “no statutory power under
section 473, subdivision (d)” to set aside the default judgment.
(See Cruz v. Fagor America, Inc., supra, 146 Cal.App.4th at
pp. 495-496.)
      3. The Trial Court Did Not Err in Declining To Exercise Its
         Equitable Powers To Grant Relief
       In addition to the court’s statutory authority pursuant to
section 473, subdivision (b), to set aside defaults for mistake or
excusable neglect, “‘courts have the inherent authority to vacate
a default and default judgment on equitable grounds such as
extrinsic fraud or extrinsic mistake.’ [Citation.] The court’s
ability to grant relief under its inherent power is narrower than
its ability to grant relief under section 473, subdivision (b).
[Citation.] This is especially true after a default judgment has
been entered. ‘A party who seeks to set aside a default judgment
pursuant to the court’s equity power must make a substantially
stronger showing of the excusable nature of his or her neglect
than is necessary to obtain relief under . . . section 473.’
[Citation.] As our Supreme Court has explained, ‘[w]hen a
default judgment has been obtained, equitable relief may be
given only in exceptional circumstances. “[W]hen relief under
section 473 is available, there is a strong public policy in favor of
granting relief and allowing the requesting party his or her day
in court. Beyond this period there is a strong public policy in
favor of the finality of judgments and only in exceptional
circumstances should relief be granted.”’” (Kramer v. Traditional




                                 15
Escrow, Inc. (2020) 56 Cal.App.5th 13, 29; see Rappleyea v.
Campbell (1994) 8 Cal.4th 975, 981.)
       Halfacre did not seek to set aside the default judgment
based on unfairness and extrinsic fraud pursuant to the court’s
equitable power until his reply brief, although he contends he
argued the facts supporting a finding of extrinsic fraud in his
opening brief. The rationale for the well-recognized appellate
rule that points raised for the first time in a reply brief will
ordinarily not be considered because it would deprive the
respondent of an opportunity to counter the argument (see, e.g.,
Aptos Council v. County of Santa Cruz (2017) 10 Cal.App.5th 266,
296, fn. 7; Altavion, Inc. v. Konica Minolta Systems Laboratory,
Inc. (2014) 226 Cal.App.4th 26, 63) applies equally to motions in
the trial court. (See, e.g., St. Mary v. Superior Court (2014)
223 Cal.App.4th 762, 783; cf. Plenger v. Alza Corp. (1992)
11 Cal.App.4th 349, 362, fn. 8.) The trial court’s ruling that
Halfacre’s request was not properly before it was well within the
                  9
court’s discretion.
      Notwithstanding its forfeiture ruling, however, the trial
court considered Halfacre’s argument and found there was
insufficient evidence of extrinsic fraud to justify setting aside the
default judgment. That ruling, too, was well within the court’s
discretion. (See Rappleyea v. Campbell, supra, 8 Cal.4th at
p. 981 [challenge to a trial court’s order denying a motion to
vacate a default on equitable grounds is reversed for an abuse of
discretion]; County of San Diego v. Gorham (2010)

9
      When the trial court stated it would not consider
“unfairness” as a basis for relief at the hearing, Halfacre’s
attorney did not object or argue he had raised the point in his
opening brief.



                                 16
186 Cal.App.4th 1215, 1230 [same]; see also Falahati v. Kondo
(2005) 127 Cal.App.4th 823, 828 [“[o]n appeal from an order
denying a motion for relief from default or a default judgment we
will not disturb the trial court’s factual findings where, as here,
they are based on substantial evidence”].)
      Extrinsic fraud or extrinsic mistake are terms “broadly
applied when circumstances extrinsic to the litigation have
unfairly cost a party a hearing on the merits.” (Rappleyea v.
Campbell, supra, 8 Cal.4th at p. 981.) To set aside a judgment
based upon extrinsic fraud or mistake, a defendant must satisfy
three elements: (1) the defaulted party must demonstrate that it
has a meritorious case; (2) the party seeking to set aside the
default must articulate a satisfactory excuse for not presenting a
defense to the original action; and (3) the moving party must
demonstrate diligence in seeking to set aside the default once
discovered. (Id. at p. 982.)
      Emphasizing that Kurtz knew of Halfacre’s addresses in
Marina del Rey and Corona del Mar, Halfacre identifies as
extrinsic fraud Kurtz’s statement in support of the request for an
order permitting service by publication that the summons and
complaint could not be served by any other method, including
mail service. However, the evidence, including the declarations
submitted in support of and opposition to, Halfacre’s motion,
offered competing versions of what happened. The trial court
accepted Kurtz’s statements that he had mailed copies of the
summons and complaint to Halfacre’s Marina del Rey and Corona
del Mar addresses, and those documents were never returned to
him. Those facts, together with Halfacre’s concession that mail
from his Marina del Rey address was forwarded to him,
constitute substantial evidence supporting the court’s finding




                                17
that “it is likely the summons and complaint was forwarded to
[Halfacre’s] actual address and he had notice.” (See Pinto v.
Farmers Ins. Exchange (2021) 61 Cal.App.5th 676, 689
[substantial evidence may consist of inferences that are the
produce of logic and reason]; California Assn. of Medical Products
Suppliers v. Maxwell-Jolly (2011) 199 Cal.App.4th 286, 308
[“substantial evidence” consists of “‘evidence that is reasonable,
credible and of solid value,’” including “inferences that are the
product of logic and reason”].) That finding, which necessarily
meant Halfacre was not unfairly deprived of a hearing on the
merits—rather, he was aware of the lawsuit and elected to ignore
it—fully justified the court’s conclusion there had been no
                10
extrinsic fraud. Accordingly, the court did not abuse its
discretion in denying Halfacre’s request for equitable relief.
                         DISPOSITION
      The order denying Halfacre’s motion to set aside the
default judgment is affirmed. Jones is to recover her costs on
appeal.

                                      PERLUSS, P. J.

We concur:


             SEGAL, J.                FEUER, J.


10
      Because Halfacre did not respond to the mailed copies of
the summons and complaint, it was reasonable for Kurtz to
conclude service by mail pursuant to section 415.30, which
requires the defendant to sign and return an acknowledgment of
receipt of summons, was not practicable.



                                 18